Mr. Justice Shepard. On July 11, 1892, this suit, which was an appeal from a judgment rendered by a justice of the peace, was reached for trial on the short cause calendar in the Superior Court, and the appeal dismissed for want of prosecution, and three dollars statutory damages awarded, and judgment. At the next term, and on August 10th, a motion was filed to vacate the order of dismissal and judgment, which motion was overruled, and appeal prayed and allowed to this court. We can have nothing to do with the merits on this record. An appeal prayed and allowed at the August term, from a judgment entered at a previous term, does not bring up the judgment for review by this court. The judgment before the justice of the peace was for §26.95. It is contended that among other errors, with which we can not concern ourselves, awarding three dollars for statutory damages, on dismissing the appeal, was thirty cents in excess of the ten per cent allowable as damages under the section of the statute applicable to such cases. That question is not before this court on this appeal for the reason stated. A writ of error might present the question, and it would then be for us to say whether the maxim de minimis non curat lex, should be applied to the controversy. The judgment of the Superior Court, in overruling the motion made at the August term to vacate the judgment rendered at the July term, will be affirmed. Judgment affirmed.